t c memo united_states tax_court patrick f philippi petitioner v commissioner of internal revenue respondent docket no filed date patrick f philippi pro_se melissa j hedtke for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax tax for and respectively the issues remaining for decision are 1in addition to the issues remaining for decision listed continued is petitioner entitled to deduct for claimed schedule a expenses in excess of those allowed by respondent we hold that he is not is petitioner entitled to deduct for and claimed schedule c expenses we hold that he is not is petitioner entitled to deduct for or a claimed rental loss we hold that he is not findings_of_fact many of the facts have been stipulated and are so found petitioner resided in st paul minnesota at the time he filed the petition in this case during and petitioner worked as a carpenter for which he was paid hourly wages during those years when peti- tioner was not working as a carpenter for hourly wages he was making improvements to his personal_residence which included building cabinets installing trim and making headpieces for the doors continued below there are other questions relating to certain determina- tions in the notice_of_deficiency notice that are computational in that their resolution flows automatically from our resolution of the remaining issues that we address herein from the parties’ stipulation of facts and from respondent’s concessions with respect to certain determinations in the notice although petitioner claimed at trial that respondent determined that he has unreported income for the notice did not make any such determination we conclude that there is no issue in the instant case relating to unreported income for petitioner’s taxable_year during or petitioner was not in business with his brother-in-law james swanberg mr swanberg over at least the period petitioner brought various lawsuits peti- tioner’s lawsuits against mr swanberg in the courts of chisago county minnesota minnesota courts in those lawsuits peti- tioner sought payment for a house that petitioner alleged he had built with mr swanberg the minnesota courts dismissed all of petitioner’s lawsuits petitioner filed form_1040 u s individual_income_tax_return for each of his taxable years return and return petitioner included schedule a--itemized deductions sched- ule a as part of his return in that schedule petitioner claimed medical and dental expenses of dollar_figure taxes paid of dollar_figure home mortgage interest and points paid of dollar_figure and a casualty or theft_loss of dollar_figure claimed dollar_figure schedule a loss petitioner included schedule c profit or loss from business schedule c as part of his tax_return for each of the years schedule c and schedule c petitioner’s schedule c showed gross_receipts of dollar_figure and claimed various expenses totaling dollar_figure petitioner’s schedule c showed dollar_figure of gross_receipts and claimed various expenses totaling dollar_figure petitioner’s schedule c also claimed a deduction of dollar_figure for an alleged loss of house claimed dollar_figure schedule c loss as an explanation for such claimed loss petitioner’s schedule c stated inter alia the irs audited the swanbergs times from they were ordered to pay dollar_figure in damage- attempt to collect have disolved this settlement reproduced literally petitioner’s claimed dollar_figure schedule c loss relates to the same claimed loss as petitioner’s claimed dollar_figure schedule a loss respondent issued a notice to petitioner with respect to his taxable years and in that notice respondent inter alia disallowed for the taxable_year petitioner’s claimed schedule a deductions and disallowed for each of the taxable years and petitioner’s claimed schedule c deductions opinion the parties do not address sec_7491 since the years at issue are and we presume that sec_7491 is applicable in the instant case petitioner has failed to establish that he satisfies sec_7491 and b with respect to the factual issues that remain in this case on the record before us we conclude that petitioner’s burden_of_proof on the issues that remain in this case see rule a 290_us_111 does not shift to respondent 2all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure under sec_7491 with respect to any deductions that petitioner is claiming for each of the years at issue deductions are strictly a matter of legislative grace and petitioner bears the burden of proving that he is entitled to any deductions claimed 503_us_79 in support of his position that he is entitled for the taxable_year to schedule a deductions in excess of those allowed by respondent for the taxable years and to schedule c deductions claimed in his return and his return respectively and for the taxable_year or the taxable to a claimed rental loss deduction petitioner relies on his testimony and certain exhibits we found peti- tioner’s testimony to be general conclusory vague and uncor- roborated in material respects we shall not rely on peti- tioner’s testimony to support his position with respect to the claimed deductions at issue the exhibits on which petitioner relies to support his position with respect to those claimed deductions consist of copies of a letter from the minnesota department of revenue to petitioner with respect to his minnesota income_tax return a letter to petitioner from the 3the dollar_figure rental loss deduction to which petitioner contends he is entitled for the taxable_year or the taxable_year relates to the same claimed loss as petitioner’s claimed dollar_figure schedule a loss and petitioner’s claimed dollar_figure schedule c loss petitioner testified that since the 1980s he has been claiming the same dollar_figure deduction in his tax returns minnesota department of revenue regarding a tax_lien for his taxable_year petitioner’s federal_income_tax return a letter from the internal_revenue_service responding to an inquiry of petitioner in which the internal_revenue_service informed petitioner that it had no record of a lien being filed for personal taxes for tax years and a transcript of the court proceedings of the felony sentenc- ing of petitioner in the district_court tenth judicial district of the state of minnesota none of the exhibits on which peti- tioner relies supports his position in this case with respect to the claimed deductions at issue based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of estab- lishing that he is entitled for the taxable_year to schedule a deductions in excess of those allowed by respondent for the taxable years and to schedule c deductions claimed in his return and his return respectively and for the taxable_year or the taxable_year to a claimed rental loss deduction we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing and the concessions of respondent decision will be entered under rule
